Name: Commission Regulation (EEC) No 3793/89 of 15 December 1989 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1989/90 wine year
 Type: Regulation
 Subject Matter: distributive trades;  foodstuff;  economic policy;  beverages and sugar
 Date Published: nan

 16. 12. 89 Official Journal of the European Communities No L 367/53 COMMISSION REGULATION (EEC) No 3793/89 of 15 December 1989 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1989/90 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 32 (5) and 81 thereof, 822/87, to know the maximum quantity of table wine subject to storage contract which may be distilled as provided for in the said Article ; whereas producers should therefore be required to provide intervention agencies with the necessary information, which they are then to pass on to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 16 December 1989 to 15 February 1990 private long-term storage contracts may be concluded, in accordance with the provisions of Regula ­ tion (EEC) No 1059/83, for :  all types of table wine and for table wines in close economic relationship to such table wine, provided that the conditions of Article 6 (4) of that Regulation are met, and  grape must, concentrated grape must and rectified concentrated grape must. 2 . In accordance with Article 47 ( 1 ) of Regulation (EEC) No 822/87 producers who, during the 1987/88 wine year, were subject to the obligations laid down in Articles 35, 36 or 39 of Regulation (EEC) No 822/87 wine year shall not be entitled to benefit from the measures provided for in this Regulation unless they provide evidence that they have complied with their obligations during the reference periods laid down in Article 18 of Commission Regulation (EEC) No 3105/88 0, as last amended by Regulation (EEC) No 2352/89 (*), and Article 22 of Commission Regulation (EEC) No 441 /88 Q, as last amended by Regulation (EEC) No 2351 /89 (8). Whereas the forward estimate drawn up for the 1989/90 wine year indicates that the quantities of table wine available at the beginning of the wine year exceeds by more than four months' supply those normally used up over the year ; whereas the conditions for authorization of long-term storage contracts specified in Article 32 (4) of Regulation (EEC) No 822/87 are therefore met ; Whereas the abovementioned forward estimate indicates the existence of surpluses for all types of table wine and for table wines which stand in close economic relation ­ ship to those types of table wine ; whereas it should there ­ fore be made possible for long-term contracts to be concluded for those types of table wine ; whereas it is necessary by the same token to open this possibility for grape must, concentrated grape must and rectified concentrated grape must ; Whereas Article 47 of Regulation (EEC) No 822/87 provides that only producers fulfilling the obligations laid down in Article 35 and, where appropriate, Articles 36 and 39 of that Regulation during a reference period to be determined may qualify for the intervention measures ; whereas that period must therefore be specified ; Whereas Article 6 ( 1 ) of Commission Regulation (EEC) No 1059/83 of 29 April 1983 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must (3), as last amended by Regulation (EEC) No 2753/89 (4), specifies that table wines eligible for long-term storage contracts shall be classified into two categories on the basis of their charac ­ teristics with regard to quality ; whereas this possibility need not be used in view of te fairly homogenous charac ­ teristics of wines from the 1989 harvest ; Whereas it is necessary, for the purposes of possible implementation of Article 42 of Regulation (EEC) No Article 2 The minimum quality conditions that must be met by table wines which may be the subject of a storage contract shall be as set out in the Annexes hereto. 0 OJ No L 277, 8 . 10 . 1988, p . 21 ( «) OJ No L 222, 1 . 8 . 1989, p . 54. P) OJ No L 45, 18 . 2 . 1988, p . 15. (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 128, 11 . 5. 1989, p. 31 . 0 OJ No L 116, 30. 4. 1983, p. 77. (4) OJ No L 266, 13 . 9 . 1989, p. 21 . (8) OJ No L 222, 1 . 8 . 1989, p. 52. No L 367/54 Official Journal of the European Communities 16. 12. 89 Article 3 1 . Producers who, within the limits laid down in the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1059/83 , wish to conclude a long-term storage contract for a table wine shall, when submitting the application for conclusion of a contract, advise the intervention agency of the total quantity of table wine they have produced during the current wine year. For this purpose the producer shall submit a copy of the production declaration(s) drawn up pursuant to Article 2 of Commission Regulation (EEC) No 3929/87 ('). 2. The Member States shall inform the Commission, not later than 10 May 1989, of the maximum quantity of table wine subject to long-term storage contract which may be distilled as provided for in Article 42 (2) of Regu ­ lation (EEC) No 822/87. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (") OJ No L 369, 29 . 12 . 1987, p. 59 . 16 . 12. 89 Official Journal of the European Communities No L 367/55 ANNEX MINIMUM QUALITY CONDITIONS FOR TABLE WINES 10,5 % vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain (') ; 9 milliequivalents per litre ; 155 milligrams per litre. I. white wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid):- (c) maximum volatile acidity : (d) maximum sulphur dioxide content : II. Red wines (a) minimum actual alcholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphar dioxide content : 10,5 % vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain (') ; 1 1 milliequivalents per litre ; 115 milligrams per litre. Rose wines must comply with the conditions laid down above for red wines except as regards their content of sulphur dioxide, for which the same time limits as those fixed for white wines shall apply. Conditions (a) and (d) shall not apply to wines of types R III , A II and A III. (') Article 127 of the Act of Accession .